      Case 3:17-cv-00347-CWR-LRA Document 369 Filed 09/12/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

LATOYA BROWN; LAWRENCE BLACKMON;
HERBERT ANTHONY GREEN; KHADAFY
MANNING; QUINETTA MANNING; MARVIN
MCFIELD; NICHOLAS SINGLETON; STEVEN
SMITH; BESSIE THOMAS; and BETTY JEAN
WILLIAMS TUCKER, individually and on Behalf of a
class of all other similarly situated                                             PLAINTIFFS

VS.                                           CIVIL ACTION NO. 3:17-CV-347-CWR-LRA

MADISON COUNTY, MISSISSIPPI; SHERIFF
RANDALL S. TUCKER, in his official capacity; and
MADISON COUNTY SHERIFF’S DEPUTY SLADE
MOORE, in his individual capacity                                              DEFENDANTS



                                           ORDER

        Defendants, Madison County, Mississippi, and Sheriff Randall C. Tucker, in his official

 capacity, have moved this Court for the entry of an Order Amending the Heading in this matter

 to reflect the correct current and existing Plaintiffs. Plaintiffs do not object to the relief

 requested. The undersigned notes that District Judge William H. Barbour entered an Order

 [242] on March 16, 2018, wherein the Court dismissed the claims of Plaintiffs Marvin McField

 and Herbert Anthony Green. Inadvertently, McField and Green were not terminated as

 Plaintiffs on the docket of the case pursuant to that Order. McField and Green should be

 terminated on the docket, and the heading and style of the case should be amended to reflect

 their dismissal.

        Upon this Court having determined that defendants’ unopposed Motion should be

 granted, this Court hereby lifts the stay entered in this matter on February 26,

 2019, for the sole purpose of allowing this Order to be entered.
      Case 3:17-cv-00347-CWR-LRA Document 369 Filed 09/12/19 Page 2 of 2




       IT IS HEREBY ORDERED AND ADJUDGED that Defendants’ Unopposed Motion

to Amend Heading is GRANTED, and that the Clerk of the Court is directed to remove and

terminate Herbert Anthony Green and Marvin McField as Plaintiffs on the Court’s docket in this

matter, in accordance with that Order [242] entered March 16, 2018.

       IT IS FURTHER ORDERED AND ADJUDGED that the heading in any future

pleadings filed in this matter should reflect only the current and existing plaintiffs.

         SO ORDERED AND ADJUDGED, this the 12th day of September 2019.




                                               ___/s/ Linda R. Anderson__________________
                                                 UNITED STATES MAGISTRATE JUDGE




                                                  2
